{¶ 37} Respectfully, I reach an opposite conclusion from that of my colleagues, and I would vacate the convictions for attempted abduction rendered in this matter.
 {¶ 38} While I concur with the majority on the issue of whether it was appropriate to join case Nos. 446578 and 446554 for trial, I would find the evidence in both cases insufficient as a matter of law to sustain a conviction.
 {¶ 39} "A challenge to the sufficiency of the evidence supporting a conviction requires a court to determine whether the State has met its burden of production at trial. State v.Thompkins (1997), 78 Ohio St.3d 380, 390, 678 N.E.2d 541. On review for sufficiency, courts are to assess not whether the State's evidence is to be believed, but whether, if believed, the evidence against a defendant would support a conviction. Id. The relevant inquiry is whether, after viewing the evidence in a light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime proven beyond a reasonable doubt. State v. Jenks (1991),61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus." State v.Lett, 160 Ohio App.3d 46, 2005-Ohio-1308.
 {¶ 40} There were two victims in the cases that were joined for trial. In case No. CR-446578, the victim was a 15-year-old girl. While she was at a bus shelter at West 25th and Monroe Streets, a green van pulled up to the curb, and appellant moved into the passenger seat and asked her whether she "smoked weed" as he reached his arm out the window. There was no other conversation, appellant did not exit the van, he did not touch her, and the encounter took eight seconds. *Page 207 
 {¶ 41} In case No. CR-446554, the victim was an 11-year-old girl. On the date in question, she was walking through a Drug Mart parking lot on her way home from school when appellant stood in front of her and said, "[P]sst, come here." He "stuck his hand out, [and] reached out with his hand." He remained in her path, blocking her way, but did not touch her. She ran from him and he did not chase her.
 {¶ 42} In returning guilty verdicts on attempted abduction, the jury thereby found that appellant attempted "without privilege to do so, * * * [to] knowingly * * * [b]y force orthreat, restrain the liberty of [the victims] under circumstances which create[d] a risk of physical harm to [the victims], or place[d] [the victims] in fear." (Emphasis added.) R.C. 2905.02(A)(2). In this matter, there is not, by word or deed, an iota of evidence of the use of force or threat, or of an attempt to restrain. Rather, in regard to the 11-year-old girl, the testimony was that appellant only reached his arm out of the van and asked her whether she "smoked weed." In regard to the 11-year-old girl, the evidence of attempted restraint is, at best, equivocal; the victim perceived that appellant was blocking her path.
 {¶ 43} In sum, abduction requires use of force or threat to remove another from where he or she is found or to restrain another. Appellant neither removed nor restrained the girls. Appellant made no threats to the girls and did not use force upon them. Appellant did not exhibit any weapons, and at no time did he have any physical contact with the girls. Further, when the girls ran, appellant did not follow them.
 {¶ 44} R.C. 2923.02(A) provides:
 {¶ 45} "No person * * * shall engage in conduct which, if successful, would constitute or result in the offense."
 {¶ 46} The state failed to show either force or threat of force directed toward abduction or that the conduct of appellant, if successful, would have resulted in abduction. Appellant's conduct cannot be characterized as either actual use of force for abduction, which was unsuccessful, or as action that, if completed, would have resulted in forceful abduction. Thus, I would hold that the state failed to prove force, threat of force,and an attempt to abduct — all essential elements of the crime.State v. Eley (1978), 56 Ohio St.2d 169, 10 O.O.3d 340,383 N.E.2d 132.
 {¶ 47} It is tempting in these times to see kidnapping, rape, and murder in every adult-stranger/child encounter. Parents and schools responsibly educate children to the potential dangers of these encounters and teach them means of protecting themselves. Both girls in this case clearly responded responsibly and wisely, as no doubt they had been instructed when confronted with a suspicious or threatening situation — they ran and told an adult. But a situation that might *Page 208 
involve danger is not an attempted anything. I have a hunch that appellant was up to no good. But this is a hunch based upon my personal fears and not the objective facts of this case.
 {¶ 48} It is said that "hard cases make bad law." So does fear. I would vacate these convictions.